Appeal by the People from an order of the Supreme Court, Kings County (Moskowitz, J.), dated December 19, 1986, which dismissed indictment No. 4200/86 against the defendant Jean Winston pursuant to CPL 30.30 (1) (a).
Ordered that the order is affirmed.
Although the defendant was chargeable with the delay caused by his refusal to provide a court-ordered voice exemp*532lar, we find that the People are still chargeable with 135 days of prereadiness delay and 55 days of postreadiness delay. This 190-day delay violated the defendant’s statutory right to a speedy trial (CPL 30.30 [1] [a]). Accordingly we affirm for the reasons stated in the People’s companion appeal of the dismissals of the codefendants’ indictments (People v Bryant, 153 AD2d 636). Mangano, J. P., Kunzeman, Eiber and Harwood, JJ., concur.